DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
2.	Per Applicants' response dated 08/23/2022, an election was made without traverse to prosecute Species I, claims 1-9. Claims 10-20 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. The requirement is deemed proper and is therefore made FINAL.

Specification 
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure. Specifically, the abstract of the disclosure is objected to because of the following informalities:
The abstract should be ended by a punctuation mark “.” such as:
--A method for enhanced oil recovery may comprise inputting into a computer system data related to properties of a hydrocarbon reservoir and depletion of the hydrocarbon reservoir; calculating, with the computer system, a current oil saturation and a current gas saturation of the hydrocarbon reservoir based on the data; determining, with the computer system, that the current reservoir pressure is less than a bubble point pressure based on the data; calculating, with the computer system, a time to repressure the hydrocarbon reservoir by waterflooding based on the data; comparing, with the computer system, the data related to properties of the hydrocarbon reservoir to oil recovery screening criteria; selecting a flooding technique from a plurality of flooding techniques, with the computer system, based on satisfying the oil recovery screening criteria with the data related to properties of the hydrocarbon reservoir[[;]]. --

Rejections - 35 USC § 112
4.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.    Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the method steps of “calculating, with the computer system, a current oil saturation and a current gas saturation of the hydrocarbon reservoir based on the data”, “determining and comparing, with the computer system, that a current reservoir pressure is less than a bubble point pressure based on the data”, and “calculating, with the computer system, a time to repressure the hydrocarbon reservoir by waterflooding based on the data”. However, no functional relationship is defined between these steps and the step of “selecting a flooding technique from a plurality of flooding techniques, with the computer system, based on satisfying the oil recovery screening criteria with the data related to properties of the hydrocarbon reservoir”. Furthermore, it is unclear whether said step of “flooding the hydrocarbon reservoir” depends on or is resulted from those steps mentioned above.
It appears that some cooperative relationships of elements are needed in order to distinctly and definitely claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. See MPEP § 2172.01.
Claims 2 and 3 recites “determining, with the computer system, that the waterflooding is effective based on the oil saturation …” or “determining, with the computer system, that the waterflooding is effective based on the gas saturation …”. However, the functional relationship between other steps mentioned above and the step of “selecting a flooding technique from a plurality of flooding techniques, with the computer system, based on satisfying the oil recovery screening criteria with the data related to properties of the hydrocarbon reservoir” and/or “flooding the hydrocarbon reservoir” is still unclear.
Claims 4-9 are rejected by virtue of their dependency on claim 1.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur et al. (US 2010/0300682 A1) in view of BOCCARDO (WO 2016073810 A1).
Regarding claim 1, Thakur (US 2010/0300682 A1) discloses a method for recovering oil from hydrocarbon reservoirs (para. 0006, 0095), comprising: inputting into a computer system data related to properties of hydrocarbon reservoir (receive data indicative of physical properties associated with the reservoir system, para. 0147); calculating, with the computer system, a current oil saturation and a current gas saturation of the hydrocarbon reservoir based on the data (determining initial oil saturation and initial gas saturation, para. 0146); determining, with the computer system, current reservoir pressure and bubble point pressure based on the data (parameters include current reservoir pressure and bubble point pressure, para. 0099); comparing, with the computer system, the data related to properties of the hydrocarbon reservoir to enhanced oil recovery screening criteria (The EOR screening module 103 may assign a recovery process parameter score (S1) to a parameter if the data value input or calculated for the parameter meets the screening criterion of the recovery process consensus value for that parameter for the given recovery process, and assign a different recovery process parameter score (S2) if the screening criterion is not met, para. 0101, 0106); and flooding the hydrocarbon reservoir (flooding the hydrocarbon reservoir by injecting quantities of gas, para. 0177).
Thakur does not explicitly mention: inputting data relating to depletion of hydrocarbon reservoir; determining and comparing that a current reservoir pressure is less than a bubble point pressure based on the data; calculating, with the computer system, a time to repressure the hydrocarbon reservoir by waterflooding based on the data; selecting a flooding technique from a plurality of flooding techniques, with the computer system, based on satisfying the oil recovery screening criteria with the data related to properties of the hydrocarbon reservoir.
VITTORATOS discloses a method for recovering oil from hydrocarbon reservoirs (para. 0003, 0079), comprising: inputting into a computer system data related to properties of a hydrocarbon reservoir and depletion of the hydrocarbon reservoir (para. 0081-0082); determining and comparing that a current reservoir pressure is less than a bubble point pressure based on the data (para. 0084-0085); calculating, with the computer system, a time to repressure the hydrocarbon reservoir by waterflooding based on the data (para. 0107, 0116, 0122); selecting a flooding technique from a plurality of flooding techniques, with the computer system, based on satisfying oil recovery screening criteria with the data related to properties of the hydrocarbon reservoir, and flooding the hydrocarbon reservoir (para. 0007-0008, 0143).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thakur with VITTORATOS to arrive the claimed invention. Doing so would provide an improved method for recovering oil from hydrocarbon reservoirs including an optimized strategy of waterflooding the reservoir thus enhancing the efficiency, performance, and economics of waterfloods (VITTORATOS, para. 0078).
	Regarding claim 2, Thakur does not but VITTORATOS teaches: determining, with the computer system, that the waterflooding is effective based on the oil saturation (para. 0099, 0114); increasing reservoir pressure, wherein an instantaneous voidage replacement ratio (VRR) is greater than or equal to one, wherein the VRR is computed with a current producing gas-oil ratio (GOR) (para. 0095); and decreasing the GOR (para. 0094). VITTORATOS does not mention explicitly: wherein the oil saturation is greater than 40%. However, the claimed setting of the oil saturation is considered to be merely a matter of engineering design choice which is not patentably advanced. As such, the combination of Thakur and VITTORATOS renders the claimed invention obvious.
	Regarding claim 3, Thakur does not but VITTORATOS teaches: determining, with the computer system, that the waterflooding is effective based on the gas saturation (para. 0099-0102). VITTORATOS does not mention explicitly:  Reply to Restriction Requirement of August 11, 2022wherein the gas saturation is less than 30%. However, the claimed setting of the gas saturation is considered to be merely a matter of engineering design choice which is not patentably advanced. As such, the combination of Thakur and VITTORATOS renders the claimed invention obvious.
	Regarding claim 4, Thakur teaches: wherein the oil recovery screening criteria comprises: American Petroleum Institute (API) gravity, oil viscosity, fluid composition, oil saturation, formation type, formation thickness, formation depth, down hole temperature, wettability, clay content, injection water salinity, formation salinity, polar compounds, and/or formation permeability (para. 0101, 0106).  
	Regarding claim 5, Thakur teaches: accepting, with the computer system, an input including a depositional environment, and defining and quantifying, with the computer system, geologic heterogeneities of the hydrocarbon reservoir, wherein quantification of lateral and vertical facies variation of the geologic heterogeneities is based on the input (para. 0099, 0105-0106).
	Regarding claim 6, Thakur teaches: calculating, with the computer system, a number of wells for waterflooding (para. 0088, 0112, 0152).  
	Regarding claim 7, Thakur teaches: wherein the plurality of flooding techniques comprise gas flooding, polymer flooding, surfactant polymer flooding, or combinations thereof (para. 0004, 0007).  
	Regarding claim 8, Thakur teaches: wherein the flooding the hydrocarbon reservoir comprises flooding the hydrocarbon reservoir until fluid produced from the hydrocarbon reservoir contains a desired amount of water (para. 0089-0090, 0124, 0168). Thakur does not mention explicitly: said desired amount of water is at least 90% water. However, the claimed setting of at least 90% water production is considered to be merely a matter of engineering design choice which is not patentably advanced, since it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding claim 9, Thakur teaches: comprising recovering oil from the hydrocarbon reservoir (para. 0006).  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.S/Examiner, Art Unit 2862              

/TOAN M LE/Primary Examiner, Art Unit 2864